                                                                 1   NEIL S. LERNER (SBN 134031)                                JS-6
                                                                     THOMAS M. FEDELI (SBN 314647)
                                                                 2   COX WOOTTON LERNER
                                                                 3
                                                                     GRIFFIN & HANSEN LLP
                                                                     12011 San Vicente Boulevard, Suite 600
                                                                 4   Los Angeles, California 90049
                                                                     Telephone: (310) 440-0020
                                                                 5   Facsimile: (310) 440-0015
                                                                     Email:     nsl@cwlfirm.com
                                                                 6              tfedeli@cwlfirm.com
                                                                 7   Attorneys for Defendants and Counterclaimants,
                                                                     RUBEN GARCIA, ADVANCED ENVIRONMENTAL GROUP, LLC, and
                                                                 8   ADVANCED CLEANUP TECHNOLOGIES, INC.
                                                                 9
                                                                10                         UNITED STATES DISTRICT COURT
                                                                11                        CENTRAL DISTRICT OF CALIFORNIA
                                                                12
                                                                     PACIFIC MARITIME FREIGHT, INC.                  Case No. 18-cv-09548 RGK (PJWx)
COX, WOOTTON, LERNER
                       12011 SAN VICENTE BOULEVARD, SUITE 600




                                                                13
                                                                     d/b/a PACIFIC TUGBOAT SERVICE,
                           LOS ANGELES, CALIFORNIA 90049
                               TELEPHONE 310-440-0020




                                                                14                                                   IN ADMIRALTY
                                                                15                            Plaintiff,
                                                                              vs.                                    [PROPOSED] ORDER DISMISSING
                                                                16                                                   ENTIRE ACTION WITHOUT
                                                                17   BARGE AMECS 1 (a/k/a “TIDEMAR”)                 PREJUDICE
                                                                     (USCG No. 507460 IMO # 976) her
                                                                18   tackle, furnishings, equipment, fixtures,
                                                                19   and apparel, In Rem; and RUBEN
                                                                     GARCIA, an Individual, ADVANCED
                                                                20
                                                                     ENVIRONMENTAL GROUP, LLC, and
                                                                21   ADVANCED CLEANUP
                                                                22
                                                                     TECHNOLOGIES, INC., In Personam,

                                                                23                            Defendants.
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28
                                                                                                                 1
                                                                              [PROPOSED] ORDER DISMISSING ENTIRE ACTION WITHOUT PREJUDICE
                                                                 1         The Court, having reviewed the Joint Stipulation to Dismiss the Entire Action
                                                                 2   without Prejudice, executed by counsel for all parties, as well as the pleadings and other
                                                                 3   filings in this action, and good cause appearing therefor, it is therefore hereby
                                                                 4         ORDERED, that this action be and hereby is dismissed without prejudice.
                                                                 5         IT IS ORDERED.
                                                                 6
                                                                 7   DATED: October 25, 2019
                                                                 8
                                                                 9
                                                                                                                          ___________________________
                                                                10                                                        R. GARY KLAUSNER
                                                                11                                                        JUDGE OF THE UNITED STATES
                                                                                                                          DISTRICT COURT
                                                                12
COX, WOOTTON, LERNER
                       12011 SAN VICENTE BOULEVARD, SUITE 600




                                                                13
                           LOS ANGELES, CALIFORNIA 90049
                               TELEPHONE 310-440-0020




                                                                14
                                                                15
                                                                16
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28
                                                                                                                  2
                                                                              [PROPOSED] ORDER DISMISSING ENTIRE ACTION WITHOUT PREJUDICE
